          Case 2:20-cv-01362-MJP Document 16 Filed 01/25/21 Page 1 of 2



 1                                                              HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7
                             IN THE UNITED STATES DISTRICT COURT
 8                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
      NORTHWEST ENVIRONMENTAL
10
      ADVOCATES, an Oregon non-profit
11    corporation,                                      NO. 20-cv-01362-MJP

12                               Plaintiff,
                                                        ORDER ON JOINT MOTION FOR
13             v.                                       EXTENSION OF BRIEFING
                                                        SCHEDULE
14
      UNITED STATES
15    ENVIRONMENTAL PROTECTION
      AGENCY,
16
                                 Defendant.
17

18            Upon consideration of the Joint Motion for Extension of Briefing Schedule, the Court

19   hereby GRANTS the motion. Accordingly, IT IS ORDERED that the following deadlines apply

20   to the response and reply briefs to Defendants’ Motion to Dismiss or in the Alternative for
21   Summary Judgment:
22
          •   Plaintiff’s response deadline is March 15, 2021
23
          •   Defendants’ reply deadline is April 5, 2021
24
     \\
25
     \\
26   \\




     ORDER - 1
        Case 2:20-cv-01362-MJP Document 16 Filed 01/25/21 Page 2 of 2



 1          DATED this 25th day of January, 2021.
 2

 3

 4
                                       A
                                       MARSHA J. PECHMAN
 5                                     UNITED STATES DISTRICT JUDGE

 6
     Presented by:
 7
     EARTHRISE LAW CENTER
 8

 9   By: s/ Lia Comerford
     Lia Comerford, WSBA No. 56447
10
     BRICKLIN & NEWMAN, LLP
11
     By: s/ Bryan Telegin
12
     Bryan Telegin, WSBA No. 46686
13
     Counsel for Plaintiff
14
     U.S. DEPARTMENT OF JUSTICE
15
     By: s/ Michele L. Walter
16
     Michele L. Walter
17
     By: s/ Elisabeth H. Carter
18   Elisabeth H. Carter
19   Counsel for Defendant
20

21

22

23

24

25

26




     ORDER - 2
